Exhibit 10.5.3




FORM OF

FIRST AMENDMENT
TO THE
LOWCOUNTRY NATIONAL BANK
EXECUTIVE DEFERRED COMPENSATION AGREEMENT
EFFECTIVE __________, 20__





THIS AMENDMENT is adopted this __ _ day of ____________________, 20__, by and
between LOWCOUNTRY NATIONAL BANK, a national-chartered commercial bank, located
in Beaufort, South Carolina (the "Company"), and ______________ (the
"Executive").




The Company and the Executive executed the EXECUTIVE DEFERRED COMPENSATION
AGREEMENT effective __________, 20__ (the "Agreement").




The undersigned hereby amend, in part, said Agreement for the purpose of
defining Prime Rate and updating the definition of Return on Equity and the
Change of Control Benefit.  Therefore, the following changes shall be made:




Article 1.13 of the Agreement shall be deleted in its entirety and replaced by
Article 1.13 below.




1.13 "Return on Equity" means the Company's after tax net income for the quarter
divided by the Company's equity at the beginning of the quarter, based on the
Company's financial statement prepared in accordance with General Accepted
Accounting Principles.




Article 1.14 of the Agreement shall be deleted in its entirety and replaced by
Article 1.14 below.




1.14 "Prime Rate" means the Wall Street Journal prime rate on the first business
day following Termination of Employment.




Article 4.1.2 of the Agreement shall be deleted in its entirety and replaced by
Article 4.1.2 below.




4.1.2 Payment of Benefit. The Company shall pay the benefit to the Executive in
120 equal monthly installments commencing on the first day of the month
following the Executive's Normal Retirement Date. The Company shall credit
interest at an annual rate equal to the Prime Rate plus two percent (2%),
compounded monthly, on the remaining account balance during any applicable
installment period.




Article 4.4.1 of the Agreement shall be deleted in its entirety and replaced by
Article 4.4.1 below.




4.4.1 Amount of Benefit. The benefit under this Section 4.4 shall be the
Deferral Account balance at the date of the Executive's Termination of
Employment plus interest at an annual rate equal to the Prime Rate plus two
percent (2%), compounded monthly, from Termination of Employment to the
Executive's Normal Retirement Age.











--------------------------------------------------------------------------------

Article 4.4.2 of the Agreement shall be deleted in its entirety and replaced by
Article 4.4.2 below.




4.4.2 Payment of Benefit. The Company shall pay the benefit to the Executive in
120 equal monthly installments commencing with the month following the
Executive's Normal Retirement Date. The Company shall credit interest at an
annual rate equal to the Prime Rate plus two percent (2%), compounded monthly,
on the remaining account balance during any applicable installment period.




IN WITNESS OF THE ABOVE, the Executive and the Company hereby consent to this
First Amendment.




         

LOWCOUNTRY NATIONAL BANK

Executive:

 

 

  

 

 

 

 

 

 

By:  

 

 

 

 

 

 

 

Title:

 












